Holman, J.
Covenant by Gray against Hedges on a writing under seal for the payment of 67 dollars in land-office money. Demurrer to the declaration, and judgment for the plaintiff below.
The only point made in this case, is, that covenant will not lie on this writing; it being suggested that it is for the payment of a certain sum of money. If this suggestion were correct, it would not conclusively follow that covenant would not lie. See Selw. N. P. 384, 462. — Carpenter v. Alexander, 9 Johns. R. 291. But this agreement is not for the payment of a certain sum of money. Land-office money comprises bills on a number of banks in various sections of the union; and the bills of those banks are not all of the same value. Even the bills on the same bank are liable to rise or fall in value by a change of time or place. Add to this, that land-office money is different at the several land-offices in our state; and is moreover subject to be changed at the pleasure of the secretary of the treasury of the United States. And it will be plainly seen that the precise value of land-office money, at any particular time, cannot be obtained with absolute certainty, by mere calculation.- It is a question of fact, which should be regularly found by a jury. Covenant was therefore the proper action (1).
Naylor, for the appellant.
Dewey, for the appellee.

Per Curiam.

The judgment is affirmed, with 5 per cent, damages and costs.

 Vide Duerson v. Bellows; Wilson v. Hickson; and Osborne v. Fulton; decided at this term; and Harper v. Levy, May term, 1824; post.